Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed February 8, 2021.

3.	Claims 1-4, 7, and 11-14 have been amended and claim 8 and 18 have been canceled.

4.	Claims 1-7, 9-17, and 19-21 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed February 8, 2021, with respect to claims 1-6, 9, and 10 have been fully considered, but they are not persuasive.
In response to the applicant’s first assertion regarding examiner error (see Remarks, pages 7-8), the newly applicant admitted prior art has been applied to clearly and explicitly teach the architectural distinction (first datacenter with first edge gateway and second datacenter with second edge gateway), therefore this argument is moot.
In response to the applicant’s second assertion that Gross et al. (US 2015/0009995) does not disclose, teach, or suggest “information about the first middlebox service operation” stored in the header (see Remarks, pages 8-9), the examiner disagrees.  Gross explicitly teaches the tunnel option in the header “can be used to embed different types of context data” including information “about logical processing pipeline” (see Gross, [0035]).  Gross further teaches the context can be information about “middlebox services” (see Gross, [0035]).  
In response to the third assertion that the edge rewarding elements are non-edge forwarding elements and therefore teaches away from edge gateways (see Remarks, pages 9-11), the examiner disagrees.  Although Gross teaches non-edge forwarding elements, Gross also teaches edge forwarding elements (see Gross, [0035]: “the managed edge forwarding elements 305-320 use the variable length header to specify rich logical context data that vary in size or specify no rich context data. Specifically, the managed edge forwarding element 305 encapsulates a packet with 64-bit rich logical context data when forwarding the packet to managed edge forwarding elements 310 and 315”).  The applicant seems to be ignoring the whole teaches if Gross as well as knowledge of one of ordinary skill in the art, and performing piecemeal analysis of the reference.  To expedite prosecution, the applicant is encouraged to explicitly recite novel functional limitations rather than relying on subjective utility or architectural distinctions wherein most of the argumentative differences are well-known and widely-used/implemented in the art and can be taken with official notice.  In an attempt to expedite prosecution, the examiner has relied on secondary references rather than taking official notice.
In response to the argument with respect to claims 7 and 21, the examiner disagrees.  Marggraff et al. (US 2010/0039296) has been cited merely to teach the functionality of providing different levels of compression for at least two data messages because Gross et al. (US 2015/0009995) and Chandrashekhar et al. (US 2018/0063036) teach all the other elements of the recited claims.  Therefore, regardless of the image compression format, such piecemeal analysis of Marggraff is improper.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, since it has been shown above that Gross explicitly teaches different types of contextual data can be applied, clearly one can apply the teaching of Marggraff in performing different levels of compression accordingly for the different data message which include different contextual data.
In response to the argument with respect to claims 11-17, 19, and 20, it has been shown that the independent claims for which these claims depend upon, have been explicitly disclosed, taught, and/or suggested.  Since the applicant has not present any further arguments with respect to the limitations of these claims, they remain rejected.
For at least these reasons above and the rejections set forth below, claims 1-7, 9-17, and 19-21 have been rejected and remain pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 9-15, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross, IV et al. (US 2015/0009995) in view of Chandrashekhar et al. (US 2018/0063036).
INDEPENDENT:
As per claim 1, Gross teaches a method for performing a first middlebox service operation for a first edge gateway of a first datacenter, the method comprising: 
at a first device implementing the first edge gateway at the first datacenter (see Gross, [0046]: “a data center operated by a single provider, the most common and highest performing security mechanism is isolation of trusted components. Tunnel traffic can be carried over a separate VLAN and filtered at any untrusted boundaries. In addition, tunnel endpoints should only be operated in environments controlled by the service provider, such as the hypervisor itself rather than within a customer VM”):
from a first encapsulation header of a received data message, extracting contextual data that comprises a set of attributes other than L2-L4 header values of the data message (see Gross, [0046]: “the managed non-edge forwarding element 415 decapsulates the packet and extracts, from the packet's header, a logical context tag”; [0195]: “the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)… allows earlier managed forwarding elements to store in the logical context data that they extrapolate or that they produce. Subsequent managed forwarding elements can then use this data to process more quickly and efficiently the packets that they receive”; and page 15, claim 1: “using the tunnel protocol to decapsulate the packet and extract, from the packet's header, a second logical context tag having a second length that is different from the first length, and processing the packet based on the second logical context tag”); 
based on the extracted contextual data, performing the first middlebox service operation on the received data message (see Gross, [0006]: “Once the data packet is sent, a forwarding element or a middlebox receives the packet and uses one or more of the embedded logical context tags to process the data packet”; [0046]: “The managed non-edge forwarding element 415 then processes the packet based on the logical context tag”; and [0195]: “the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)… allows earlier managed forwarding elements to store in the logical context data that they extrapolate or that they produce. Subsequent managed forwarding elements can then use this data to process more quickly and efficiently the packets that they receive”); 
after performing the first middlebox service operation, encapsulating the data message with a second encapsulation header storing information about the first middlebox service operation in the second encapsulation header to use at a second element to perform a second middlebox service operation on the data message (see Gross, Fig.1; Abstract: “the method encapsulates the data packet with a header that includes a tunnel option. The method then sends the data packet from the first forwarding element to the second forwarding element through the established tunnel. In some embodiments, the data packet is encapsulated using a protocol that is adapted to change with different control plane implementations and the implementations' varying needs for metadata”; [0040]: “the figure includes several managed edge forwarding elements 305-320 of a virtual network”; and [0195]: “the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)… allows earlier managed forwarding elements to store in the logical context data that they extrapolate or that they produce. Subsequent managed forwarding elements can then use this data to process more quickly and efficiently the packets that they receive”); and 
(see Gross, [0046]: “and forwards it to the managed edge forwarding element 415”; [0195]: “the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)… allows earlier managed forwarding elements to store in the logical context data that they extrapolate or that they produce. Subsequent managed forwarding elements can then use this data to process more quickly and efficiently the packets that they receive”; and page 15, claim 1: “for each packet directed to the second forwarding element from the first forwarding element, using the tunnel protocol to encapsulate the packet and add a first logical context tag having a first length to the packet's header, and sending the packet through the tunnel from the first forwarding element to the second forwarding element”).
Gross does not explicitly teach the second element is a second device implementing a second edge gateway at a second data center.
Chandrashekhar teaches a second element is a second device implementing a second edge gateway at a second data center (see Chandrashekhar, Figs.1, 2, 6, 13, & 14; [0117]: “In this example, the logical network is expanded into first and second public datacenters 610 and 615, each of which includes a VPC with a gateway VM instance (or an active-standby pair) and multiple host machines configured as described by reference to FIG. 1”; and [0184]: “After traveling through the underlay (cloud provider) network, the packet 1965 is received by the host machine 1920, where the public cloud forwarding element 1950 removes the underlay encapsulation. The forwarding element 1950 sends the still-encapsulated packet 1955 to the gateway VM 1930, via the gateway VM's interface for tunneled traffic, based on the destination IP address of the overlay encapsulation… In this specific example, the destination maps to an on-premises MFE (i.e., in the tenant's own private datacenter). Some embodiments use this as the tunnel endpoint, while other embodiments tunnel the packets to a gateway for the private datacenter). As shown, for the new encapsulated packet 1965, the source IP address is that of the gateway VTEP (i.e., the destination address of the original encapsulated packet 1955), while the destination is the VTEP of the on-premises MFE. In addition, to reach its destination at the private datacenter, the encapsulated packet 1965 is sent through a secure VPN tunnel, as the packet may need to traverse the Internet to reach the destination datacenter. This VPN tunnel may be applied at the gateway in some embodiments, or by a separate VPN gateway provided by the public cloud provider. The VPN-tunneled packet 1970 is then sent out of the datacenter”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Gross in view of Chandrashekhar so that the second element is an edge gateway of a second data center.  One would be motivated to do so because Gross teaches in paragraph [0214]: “one of ordinary skill in the art will recognize that the invention can be embodied in other specific forms without departing from the spirit of the invention”, and further teaches the invention can be implemented within a wide area network (see Gross, Figure 5, WAN), wherein the context data can comprise “Application gateway type of info” (see Gross, [0036]).

As per claim 11, Gross teaches a non-transitory machine readable medium storing a program for execution by a set of processing units of a first device implementing a first edge gateway of a first datacenter, the program for performing a first middlebox service operation for a first edge gateway of a first datacenter, the program comprising sets of instructions for: 
at a first device implementing the first edge gateway at the first datacenter (see Gross, [0046]: “a data center operated by a single provider, the most common and highest performing security mechanism is isolation of trusted components. Tunnel traffic can be carried over a separate VLAN and filtered at any untrusted boundaries. In addition, tunnel endpoints should only be operated in environments controlled by the service provider, such as the hypervisor itself rather than within a customer VM”): 
from a first encapsulation header of a received data message, extracting contextual data that comprises a set of attributes other than L2-L4 header values of the data (see Gross, [0046]: “the managed non-edge forwarding element 415 decapsulates the packet and extracts, from the packet's header, a logical context tag”; [0195]: “the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)… allows earlier managed forwarding elements to store in the logical context data that they extrapolate or that they produce. Subsequent managed forwarding elements can then use this data to process more quickly and efficiently the packets that they receive”; and page 15, claim 1: “using the tunnel protocol to decapsulate the packet and extract, from the packet's header, a second logical context tag having a second length that is different from the first length, and processing the packet based on the second logical context tag”); 
based on the extracted contextual data, performing the first middlebox service operation on the received data message (see Gross, [0006]: “Once the data packet is sent, a forwarding element or a middlebox receives the packet and uses one or more of the embedded logical context tags to process the data packet”; [0046]: “The managed non-edge forwarding element 415 then processes the packet based on the logical context tag”; and [0195]: “the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)… allows earlier managed forwarding elements to store in the logical context data that they extrapolate or that they produce. Subsequent managed forwarding elements can then use this data to process more quickly and efficiently the packets that they receive”); 
after performing the first middlebox service operation, encapsulating the data message with a second encapsulation header storing information about the first middlebox service operation in the second encapsulation header to use at a second element to perform a second middlebox service operation on the data message (see Gross, Fig.1; Abstract: “the method encapsulates the data packet with a header that includes a tunnel option. The method then sends the data packet from the first forwarding element to the second forwarding element through the established tunnel. In some embodiments, the data packet is encapsulated using a protocol that is adapted to change with different control plane implementations and the implementations' varying needs for metadata”; [0046]: “The managed non-edge forwarding element 415 then encapsulates the packet with its own 32-bit rich context data and forwards it to the managed edge forwarding element 415”; and [0195]: “the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)… allows earlier managed forwarding elements to store in the logical context data that they extrapolate or that they produce. Subsequent managed forwarding elements can then use this data to process more quickly and efficiently the packets that they receive”); and 
forwarding the data message with the second encapsulation header to a second element, wherein the information about the first middlebox service operation that is stored in the second encapsulation header is used at the second element to perform the second middlebox service operation on the data message (see Gross, [0046]: “and forwards it to the managed edge forwarding element 415”; [0195]: “the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)… allows earlier managed forwarding elements to store in the logical context data that they extrapolate or that they produce. Subsequent managed forwarding elements can then use this data to process more quickly and efficiently the packets that they receive”; and page 15, claim 1: “for each packet directed to the second forwarding element from the first forwarding element, using the tunnel protocol to encapsulate the packet and add a first logical context tag having a first length to the packet's header, and sending the packet through the tunnel from the first forwarding element to the second forwarding element”).
Gross does not explicitly teach the second element is a second edge gateway of a second data center.
Gross does not explicitly teach the second element is a second device implementing a second edge gateway at a second data center.
Chandrashekhar teaches a second element is a second device implementing a second edge gateway at a second data center (see Chandrashekhar, Figs.1, 2, 6, 13, & 14; [0117]: “In this example, the logical network is expanded into first and second public datacenters 610 and 615, each of which includes a VPC with a gateway VM instance (or an active-standby pair) and multiple host machines configured as described by reference to FIG. 1”; and [0184]: “After traveling through the underlay (cloud provider) network, the packet 1965 is received by the host machine 1920, where the public cloud forwarding element 1950 removes the underlay encapsulation. The forwarding element 1950 sends the still-encapsulated packet 1955 to the gateway VM 1930, via the gateway VM's interface for tunneled traffic, based on the destination IP address of the overlay encapsulation… In this specific example, the destination maps to an on-premises MFE (i.e., in the tenant's own private datacenter). Some embodiments use this as the tunnel endpoint, while other embodiments tunnel the packets to a gateway for the private datacenter). As shown, for the new encapsulated packet 1965, the source IP address is that of the gateway VTEP (i.e., the destination address of the original encapsulated packet 1955), while the destination is the VTEP of the on-premises MFE. In addition, to reach its destination at the private datacenter, the encapsulated packet 1965 is sent through a secure VPN tunnel, as the packet may need to traverse the Internet to reach the destination datacenter. This VPN tunnel may be applied at the gateway in some embodiments, or by a separate VPN gateway provided by the public cloud provider. The VPN-tunneled packet 1970 is then sent out of the datacenter”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Gross in view of Chandrashekhar so that the second element is an edge gateway of a second data center.  One would be motivated to do so because Gross teaches in paragraph [0214]: “one of ordinary skill in the art will recognize that the invention can be embodied in other specific forms without departing from the spirit of the invention”, and further teaches the invention can be implemented within a wide area network (see Gross, Figure 5, WAN), wherein the context data can comprise “Application gateway type of info” (see Gross, [0036]).

DEPENDENT:
As per claims 2 and 12, which respectively depend on claims 1 and 11, Gross and Chandrashekhar further teach wherein the first and second middlebox service operations are performed by first and second middlebox service engine executing on the first and second devices (see claim 1 rejection above and Gross, [0006]: “This is different from some existing protocols that have a fixed length header to specify one particular logical context tag. Once the data packet is sent, a forwarding element or a middlebox receives the packet and uses one or more of the embedded logical context tags to process the data packet”; [0036]: “the variable-length option can be used to store a richer logical context that allows earlier managed forwarding elements to store in the logical context data that they extrapolate or that they produce. Subsequent managed forwarding elements can then use this data to process more quickly and efficiently the packets that they receive… credentials, annotations from middlebox services (upper level protocol info (Session Initiation Protocol (SIP) session, Application gateway type of info, etc.)), specifically injected data (e.g., out of band injected from hypervisor), or any other analysis or extrapolated data”; and [0129]: “middleboxes generally fall into two categories: those that terminate the tunnels and those that do not. Devices in the former category act as tunnel endpoints and follow the associated requirements, including interfacing with the control plane. The handling of options between NGE domains, such as whether to propagate, modify, or strip options, is defined by the option definition and control plane. Middleboxes that do not terminate tunnels act as transit devices”).
As per claims 3 and 14, which respectively depend on claims 2 and 12, Gross and Chandrashekhar further teach wherein the first and second devices are first host computer, and the first middlebox service engine and the first edge gateway of the first datacenter execute on the first host computer, and the second middlebox service engine and the second edge gateway execute on the second host computer, each of the middlebox service engine and edge gateway implemented by at least one of a virtual machine and a container (see claim 1 rejection above and Gross, [0160]: “Within a particular security domain, such as a data center operated by a single provider”).
As per claims 4 and 14, which respectively depend on claims 2 and 12, Gross and Chandrashekhar further teach wherein the first and second middlebox service operations are performed by a first and second middlebox service engines executing on devices separate from the first and second devices, wherein performing the first middlebox service operation comprises calling the first middlebox service engine from the first edge gateway to perform the first middlebox service operation (see claim 1 rejection above and Gross, Fig.5, WAN; and [0210]: “the computer can be a part of a network of computers (such as a local area network ("LAN"), a wide area network ("WAN"), or an Intranet, or a network of networks, such as the Internet. Any or all components of electronic system 1600 may be used in conjunction with the invention”).
As per claims 5 and 15, which respectively depend on claims 1 and 11, Gross further teaches wherein the first and second middlebox service operations are WAN optimization service operations (see Gross, [0039]: “Examples of such middle boxes includes firewalls, load balancers, network address translators, intrusion detection systems (IDS), wide area network (WAN) optimizers, etc”; [0195]: “the NGE header is embedded with logical context data. As mentioned above, the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)”; [0197]: “In some embodiments, the process 1500 is performed a forwarding element (e.g., logical switches, logical routers, etc.) or a middlebox (e.g., firewalls, load balancers, network address translators, intrusion detection systems (IDS), wide area network (WAN) optimizers, etc.)”).
As per claims 9 and 19, which respectively depend on claims 1 and 11, Gross further teaches wherein the contextual data is a set of context data tags that is used to identify contextual information from a context table (see Gross, [0195]: “the NGE header is embedded with logical context data. As mentioned above, the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)”; and page 15, claim 1: “add a first logical context tag having a first length to the packet's header”).
As per claims 10 and 20, which respectively depend on claims 9 and 19, Gross further teaches wherein the set of context data tags comprises a plurality of context data tags used to identify a plurality of context data items that are used in performing a plurality of service operations, wherein the plurality of service operations comprises the first service operation (see Gross, [0195]: “the NGE header is embedded with logical context data. As mentioned above, the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)”; and page 15, claim 1: “add a first logical context tag having a first length to the packet's header”).

7.	Claims 6, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross, IV et al. (US 2015/0009995), and Chandrashekhar et al. (US 2018/0063036), and still further in view of Marggraff et al. (US 2010/0039296).
As per claims 6 and 16, which respectively depend on claims 5 and 15, although Gross further teaches WAN optimization (see Gross, [0039]: “Examples of such middle boxes includes firewalls, load balancers, network address translators, intrusion detection systems (IDS), wide area network (WAN) optimizers, etc”; [0195]: “the NGE header is embedded with logical context data. As mentioned above, the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)”; [0197]: “In some embodiments, the process 1500 is performed a forwarding element (e.g., logical switches, logical routers, etc.) or a middlebox (e.g., firewalls, load balancers, network address translators, intrusion detection systems (IDS), wide area network (WAN) optimizers, etc.)”), Gross and Chandrashekhar do not explicitly teach the process provides different levels of compression for at least two data messages storing different contextual data.
Marggraff teaches providing different levels of compression for at least two data messages storing different contextual data (see Marggraff, [0222]: “Different degrees of compression may be used for different kinds of message formats, transmission speeds or the like”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Gross and Chandrashekhar in view of Marggraff by implementing providing different levels of compression for at least two data message formats, transmission speeds or the like” and Gross teaches the forwarding elements can use “this data to process more quickly and efficiently the packets that they receive” (see Gross, [0195]).
As per claim 17, which depends on claim 16, Gross further teaches wherein the different contextual data stored by the at least two data messages identify at least two different source applications (see Gross, Fig.2; [0031]: “As an example, each network node may communicate with a particular forwarding element to exchange data with another network node. The source prepares the data packet in some cases or the source receives the data packet prepared by another network node. The node may be a virtual machine or a physical machine”; [0038]: “For example, a load balancer may use the context data to somehow distribute network traffic across a number of servers. Another example would be a network service insertion that reads the rich logical context data to enforce security”; [0195]: “the NGE header is embedded with logical context data. As mentioned above, the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)” and [0203]: “multiple software inventions can be implemented as sub-parts of a larger program while remaining distinct software inventions. In some embodiments, multiple software inventions can also be implemented as separate programs. Finally, any combination of separate programs that together implement a software invention described here is within the scope of the invention. In some embodiments, the software programs, when installed to operate on one or more electronic systems, define one or more specific machine implementations that execute and perform the operations of the software programs”).

s 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross, IV et al. (US 2015/0009995) in view of Chandrashekhar et al. (US 2018/0063036) and Marggraff et al. (US 2010/0039296).
As per claim 7, Gross teaches a method for performing a first WAN optimization service operation at a first edge gateway of a first datacenter, the method comprising: 
at a first device implementing the first edge gateway at the first datacenter (see Gross, [0046]: “a data center operated by a single provider, the most common and highest performing security mechanism is isolation of trusted components. Tunnel traffic can be carried over a separate VLAN and filtered at any untrusted boundaries. In addition, tunnel endpoints should only be operated in environments controlled by the service provider, such as the hypervisor itself rather than within a customer VM”): 
from a first encapsulation header of a received data message, extracting contextual data that comprises a set of attributes other than L2-L4 header values of the data message (see Gross, [0039]: “Examples of such middle boxes includes firewalls, load balancers, network address translators, intrusion detection systems (IDS), wide area network (WAN) optimizers, etc”; [0195]: “the NGE header is embedded with logical context data. As mentioned above, the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)”; [0197]: “In some embodiments, the process 1500 is performed a forwarding element (e.g., logical switches, logical routers, etc.) or a middlebox (e.g., firewalls, load balancers, network address translators, intrusion detection systems (IDS), wide area network (WAN) optimizers, etc.)”; and claim 1 rejection above); 
based on the extracted contextual data, performing the first WAN optimization service operation on the received data message (see Gross, [0039]; [0195]: “the NGE header is embedded with logical context data. As mentioned above, the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)”; [0197]; and claim 1 rejection above); 
after performing the first WAN optimization service operation, encapsulating the data message with a second encapsulation header storing contextual data about the first WAN optimization service operation in the second encapsulation header (see Gross, [0039]; [0195]: “the NGE header is embedded with logical context data. As mentioned above, the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)”; [0197]; and claim 1 rejection above); and 
forwarding the data message with the second encapsulation header to a second element, wherein the contextual data about the first WAN optimization service operation that is stored in the second encapsulation header is used at the second element to perform a second WAN optimization operation on the data message (see Gross, [0039]; [0195]: “the NGE header is embedded with logical context data. As mentioned above, the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)”; [0197]; and claim 1 rejection above).
Gross does not explicitly teach the second element is a second device implementing a second edge gateway at a second data center.
Chandrashekhar teaches a second element is a second device implementing a second edge gateway at a second data center (see Chandrashekhar, Figs.1, 2, 6, 13, & 14; [0117]: “In this example, the logical network is expanded into first and second public datacenters 610 and 615, each of which includes a VPC with a gateway VM instance (or an active-standby pair) and multiple host machines configured as described by reference to FIG. 1”; and [0184]: “After traveling through the underlay (cloud provider) network, the packet 1965 is received by the host machine 1920, where the public cloud forwarding element 1950 removes the underlay encapsulation. The forwarding element 1950 sends the still-encapsulated packet 1955 to the gateway VM 1930, via the gateway VM's interface for tunneled traffic, based on the destination IP address of the overlay encapsulation… In this specific example, the destination maps to an on-premises MFE (i.e., in the tenant's own private datacenter). Some embodiments use this as the tunnel endpoint, while other embodiments tunnel the packets to a gateway for the private datacenter). As shown, for the new encapsulated packet 1965, the source IP address is that of the gateway VTEP (i.e., the destination address of the original encapsulated packet 1955), while the destination is the VTEP of the on-premises MFE. In addition, to reach its destination at the private datacenter, the encapsulated packet 1965 is sent through a secure VPN tunnel, as the packet may need to traverse the Internet to reach the destination datacenter. This VPN tunnel may be applied at the gateway in some embodiments, or by a separate VPN gateway provided by the public cloud provider. The VPN-tunneled packet 1970 is then sent out of the datacenter”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Gross in view of Chandrashekhar so that the second element is an edge gateway of a second data center.  One would be motivated to do so because Gross teaches in paragraph [0214]: “one of ordinary skill in the art will recognize that the invention can be embodied in other specific forms without departing from the spirit of the invention”, and further teaches the invention can be implemented within a wide area network (see Gross, Figure 5, WAN), wherein the context data can comprise “Application gateway type of info” (see Gross, [0036]).
Although Gross teaches a WAN optimization service comprising the first and second WAN optimization service operations (see Gross, [0197]: “In some embodiments, the process 1500 is performed a forwarding element (e.g., logical switches, logical routers, etc.) or a middlebox (e.g., firewalls, load balancers, network address translators, intrusion detection systems (IDS), wide area network (WAN) optimizers, etc.)”) provide different level of service based on the contextual data stored in the second encapsulation header (see Gross [0040]-[0042]: "FIG. 3 conceptually illustrates how the NGE's variable length header can be used to flexibly specify different rich logical context tags for different network components”; [0042]: “One reason that the managed edge forwarding element 305 does not encapsulate rich logical context data may be due to the capabilities of the managed edge forwarding element 320. For instance, the managed edge forwarding element 320 may be a hardware or physical switch. The hardware switch has application-specific integrated circuits (ASICs), which are specifically designed to support in-hardware forwarding, but the hardware switch may not be able to process rich logical context data”; and [0195]: “the NGE header is embedded with logical context data. As mentioned above, the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)”), Gross does not explicitly teach the service is a level of compression for at least two data messages.
Marggraff teaches providing different levels of compression for at least two data messages (see Marggraff, [0222]: “Different degrees of compression may be used for different kinds of message formats, transmission speeds or the like”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Gross in view of Singh by implementing providing different levels of compression for at least two data messages.  One would be motivated to do so because Marggraff explicitly teaches in the citation above that the different compression levels are employed for “message formats, transmission speeds or the like” and Gross teaches the forwarding elements can use “this data to process more quickly and efficiently the packets that they receive” (see Gross, [0195]).
claim 21, which depends on claim 7, Gross further teaches wherein the contextual data stored by the at least two data messages identifies at least two different source applications (see Gross, Fig.2; [0031]: “As an example, each network node may communicate with a particular forwarding element to exchange data with another network node. The source prepares the data packet in some cases or the source receives the data packet prepared by another network node. The node may be a virtual machine or a physical machine”; [0038]: “For example, a load balancer may use the context data to somehow distribute network traffic across a number of servers. Another example would be a network service insertion that reads the rich logical context data to enforce security”; [0195]: “the NGE header is embedded with logical context data. As mentioned above, the logical context that is stored in the packets can specify rich information about the network ID (the context identifier) and about the logical processing pipeline (e.g., data specifying the stage of the logical processing pipeline)”; and [0203]: “multiple software inventions can be implemented as sub-parts of a larger program while remaining distinct software inventions. In some embodiments, multiple software inventions can also be implemented as separate programs. Finally, any combination of separate programs that together implement a software invention described here is within the scope of the invention. In some embodiments, the software programs, when installed to operate on one or more electronic systems, define one or more specific machine implementations that execute and perform the operations of the software programs”).


Conclusion
9.	For the reasons above, claims 1-7, 9-17, and 19-21 have been rejected and remain pending.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 25, 2021